DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 04/11/2022. Claims 4, 18, and 21-26 have been canceled. Claims 1-3, 5-17, and 19-20 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Applicant has argued that “Ouellette and Noice fail to disclose the claim features ‘wherein a presence of the supplemental indication in the second indication is associated with the automated system configuration of the mobile platform, and an absence of the supplemental indication in the first or second indication is associated with the manual system configuration of the mobile platform;… and wherein the display area is a crew-alert-system (CAS) display area, said CAS display area displaying a plurality of textual messages informing of conditions of the mobile platform’” because the use of a supplemental indication in a CAS display serves purposes such as to “simplify and provide, in a visual manner that is apparent to the pilot at a glance, differences between the two messages” and to “provide the flight crew with a visual indication of the condition and its priority.” Applicant has argued that the “use of a supplemental indication in a CAS display for the purposes described above and included in the language of the claims is not disclosed or suggested in neither Ouellette nor Noice. In fact, Noice is not related to CAS displays.”
	The examiner respectfully disagrees, because Ouellette ¶¶ 4 and 80 disclose “a crew alerting system for a mobile platform. The system comprises: a display device defining a display area” and is configured “to: using data indicative of an existence of a relevant condition associated with the mobile platform and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition, generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area, the awareness-enhancing indication comprising a textual message and a graphical indication indicative of the substantially real-time value of the dynamic parameter associated with the relevant condition.” Further, “awareness-enhancing indication 42 may comprise one or more textual messages 42A.”
While Ouellette does not specifically disclose “wherein a presence of the supplemental indication in the second indication is associated with the automated system configuration of the mobile platform, and an absence of the supplemental indication in the first or second indication is associated with the manual system configuration of the mobile platform,” Noice does teach this limitation; see at least Noice ¶ 20, which discloses that “the system 100a may determine if the autopilot or autothrottle system of the aircraft is activated and display an autopilot annunciator 126 to provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled. The autopilot annunciator 126 may include an autothrottle annunciator 126a indicating an active autothrottle status. The system 100a may terminate the autopilot annunciator 126 or autothrottle annunciator 126a upon determination that the autopilot or autothrottle system has been disengaged.”
For these reasons, the rejections of claims 1-3, 5-17, and 19-20 under 35 U.S.C. 103 as being unpatentable over the combination of Ouellette and Noice are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette (WO 2017/191543 A1) in view of Noice (US 2018/0022469 A1).
Regarding claim 1:
		Ouellette discloses the following limitations:
“A crew alerting system for a mobile platform, the system comprising: a display device defining a display area.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a display device defining a display area.”)
“one or more data processors operatively coupled to the display device.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a data processor operatively coupled to the display device.”)
“and a non-transitory machine-readable memory operatively coupled to the one or more data processors and storing instructions executable by the one or more processors.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “machine-readable memory operatively coupled to the data processor and storing instructions executable by the processor.”)
“and configured to cause the one or more processors to: upon receiving notification of an occurrence of a manual system configuration associated with the mobile platform, generate a first output for causing the display device to display a first indication in the display area.” (See at least Ouellette ¶¶ 4 and 65, which disclose “a crew alerting system for a mobile platform” that comprises instructions “configured to cause the processor to: using data indicative of an existence of a relevant condition associated with the mobile platform and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition, generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area.” These sections also disclose that the flight crew can be responsible for the operation of the mobile platform, which reads on the occurrence being for “a manual system configuration” as recited in the claim limitation.)
“the first indication comprising a first textual message.” (See at least Ouellette ¶ 4, which discloses “the awareness-enhancing indication comprising a textual message.”)
“and upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, generate a second output for causing the display device to display a second indication in the display area.” (See at least Ouellette ¶¶ 4, 58-59, 87-94, and FIGS. 3-4 shown below, which disclose that “FIG. 4 shows additional exemplary awareness-enhancing indications that may be displayed on the display area of FIG. 3.” These sections also disclose several example system configurations associated with the mobile platform that could be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale

“the second indication comprising a second textual message accompanied by a supplemental indication.” (See at least Ouellette ¶ 94 and FIGS. 3-4 shown above, which disclose that the second indication shown in FIG. 4 includes a second textual message 42A next to a graphical supplemental indication 42B.)
“wherein the first and second textual messages comprise a same content.” (See at least Ouellette ¶ 94 and FIG. 4: “The awareness-enhancing indications 42 of FIG. 4 may generally comprise similar textual messages 42A.” The first two of these “awareness-enhancing indications” read on the “first and second textual messages” recited in the claim limitation.)
“and wherein the display area is a crew-alert-system (CAS) display area, said CAS display area displaying a plurality of textual messages informing of conditions of the mobile platform.” (See at least Ouellette ¶¶ 4 and 80, which disclose “a crew alerting system for a mobile platform. The system comprises: a display device defining a display area” and is configured to, “using data indicative of an existence of a relevant condition associated with the mobile platform and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition, generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area, the awareness-enhancing indication comprising a textual message and a graphical indication indicative of the substantially real-time value of the dynamic parameter associated with the relevant condition.” Further, “awareness-enhancing indication 42 may comprise one or more textual messages 42A.”)
Ouellette does not specifically disclose “wherein a presence of the supplemental indication in the second indication is associated with the automated system configuration of the mobile platform, and an absence of the supplemental indication in the first of second indication is associated with the manual system configuration of the mobile platform.” However, Noice does teach this limitation. (See at least Noice ¶ 20 and FIG. 2A reproduced below, which disclose that “the system 100a may determine if the autopilot or autothrottle system of the aircraft is activated and display an autopilot annunciator 126 to provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled. The autopilot annunciator 126 may include an autothrottle annunciator 126a indicating an active autothrottle status. The system 100a may terminate the autopilot annunciator 126 or autothrottle annunciator 126a upon determination that the autopilot or autothrottle system has been disengaged.”)

    PNG
    media_image3.png
    637
    498
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft display system disclosed by Ouellette by displaying autopilot and autothrottle indicators when the autopilot and autothrottle systems are activated as taught by Noice, because these indicators can serve to “provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled.” (See at least Noice ¶ 20.)
Regarding claim 2:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the first and second textual messages are of a same color.” (See at least Ouellette ¶ 81 and FIGS. 3-4, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition.”)
Regarding claim 3:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the first and second textual messages are white.” (See at least Ouellette ¶ 81, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition,” and that the color “white may be used for an awareness-enhancing indication 42 associated with a system state.”) 
	Regarding claim 5:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication is disposed on a same line as the second textual message.” (See at least Ouellette ¶ 33 and FIG. 4, which disclose that the system can “cause the textual message and the supplemental indication to be displayed together as a single line item in the display area.”)
	Regarding claim 6:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication is disposed in front of the second textual message.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the supplemental indication 42B can be included in front of the textual messages 42A.)
Regarding claim 7:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication has a different color than the second textual message.” (See at least Ouellette ¶¶ 81, 93, and FIGS. 3-4, which disclose that “the dynamic icon of supplemental indication 42-7B may be a colored indicator where a transition in the displayed color(s) may provide a graphical and substantially realtime indication of the associated dynamic parameter. For example, the dynamic icon may transition from red to green to provide a substantially real-time indication of the progress of the relevant condition towards a target state of the dynamic parameter.”)
Regarding claim 8:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication is adjacent to the second textual message.” (See at least Ouellette ¶ 33 and FIG. 4, which disclose that the system can “cause the textual message and the supplemental indication to be displayed together as a single line item in the display area.”)
	Regarding claim 9:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication is a graphical indication.” (See at least Ouellette ¶ 36 and FIGS. 3-5, which disclose that the “supplemental indication may comprise a graphical indication.”)
	Regarding claim 10:
Ouellette in combination with Noice discloses the “crew alerting system of claim 9,” and Ouellette further discloses “wherein the graphical indication comprises a circle.” (See at least Ouellette ¶¶ 36, 84, and FIGS. 3-5, which disclose that the “supplemental indication may comprise a graphical indication,” and that the graphical indication could be a circle.)
Regarding claim 11:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the manual system configuration and the automated system configuration are associated with a same system of the aircraft.” (See at least Ouellette ¶¶ 65 and 87-94, which disclose that the flight crew can be responsible for the operation of the mobile platform or can merely be associated with the operation of the mobile platform, which reads on the invention using a “manual system configuration” and an “automated system configuration,” respectively. These sections disclose examples of system configurations that could be controlled manually or automatically.)
	Regarding claim 12:
Ouellette in combination with Noice discloses the “crew alerting system of claim 11,” and Ouellette further discloses “wherein the manual system configuration and the automated system configuration perform equivalent actions on the system of the aircraft.” (See at least Ouellette ¶¶ 65 and 87-94, which disclose that the flight crew can be responsible for the operation of the mobile platform, or can alternatively be merely associated with the operation of the mobile platform, which reads on the invention using a “manual system configuration” and an “automated system configuration,” respectively. These sections disclose examples of system configurations that could be controlled manually or automatically.)
Regarding claim 13:
Ouellette in combination with Noice discloses “the crew alerting system of claim 1,” and Ouellette further discloses an “aircraft.” (See at least Ouellette ¶ 52 and FIG. 1, which disclose that “the disclosure describes an aircraft comprising a system as disclosed herein.”)
Regarding claim 14:
		Ouellette discloses the following limitations:
“A crew alerting system for a mobile platform, the system comprising: a display device defining a display area.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a display device defining a display area.”)
“one or more data processors operatively coupled to the display device.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a data processor operatively coupled to the display device.”)
“and a non-transitory machine-readable memory operatively coupled to the one or more data processors and storing instructions executable by the one or more processors.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “machine-readable memory operatively coupled to the data processor and storing instructions executable by the processor.”)
“and configured to cause the one or more processors to: upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, generate an output for causing the display device to display an indication in the display area.” (See at least Ouellette ¶¶ 4, 58-59, 87-94, and FIGS. 3-4 shown below, which disclose that “FIG. 4 shows additional exemplary awareness-enhancing indications that may be displayed on the display area of FIG. 3.” These sections also disclose several example system configurations associated with the mobile platform that could be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale


“the indication comprising a textual message in a color associated with a status message accompanied by a graphical indication in a color associated with an advisory alert.” (See at least Ouellette ¶¶ 81, 93, and FIGS. 3-5, which disclose that the indication can be displayed “in a color that is indicative of the criticality or level of alert of the associated relevant condition” and that the graphical supplemental indication can be a “colored indicator where a transition in the displayed color(s) may provide a graphical and substantially realtime indication of the associated dynamic parameter.”)
“and wherein the display area is a crew-alert-system (CAS) display area, said CAS display area displaying a plurality of textual messages informing of conditions of the mobile platform.” (See at least Ouellette ¶¶ 4 and 80, which disclose “a crew alerting system for a mobile platform. The system comprises: a display device defining a display area” and is configured to, “using data indicative of an existence of a relevant condition associated with the mobile platform and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition, generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area, the awareness-enhancing indication comprising a textual message and a graphical indication indicative of the substantially real-time value of the dynamic parameter associated with the relevant condition.” Further, “awareness-enhancing indication 42 may comprise one or more textual messages 42A.”)
Ouellette does not specifically disclose “wherein a presence of the graphical indication with the textual message is associated with the automated system configuration of the mobile platform, and an absence of the graphical indication with the textual message is associated with a manual system configuration of the mobile platform.” However, Noice does teach this limitation. (See at least Noice ¶ 20 and FIG. 2A reproduced below, which disclose that “the system 100a may determine if the autopilot or autothrottle system of the aircraft is activated and display an autopilot annunciator 126 to provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled. The autopilot annunciator 126 may include an autothrottle annunciator 126a indicating an active autothrottle status. The system 100a may terminate the autopilot annunciator 126 or autothrottle annunciator 126a upon determination that the autopilot or autothrottle system has been disengaged.”)

    PNG
    media_image3.png
    637
    498
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft display system disclosed by Ouellette by displaying autopilot and autothrottle indicators when the autopilot and autothrottle systems are activated as taught by Noice, because these indicators can serve to “provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled.” (See at least Noice ¶ 20.)
Regarding claim 15:
		Ouellette discloses the following limitations:
“A method for alerting a crew of a mobile platform of a system configuration associated with the mobile platform using a display area of a crew alerting system of the mobile platform.” (See at least Ouellette ¶ 22, which discloses “a method for alerting a crew of a mobile platform of a relevant condition associated with the mobile platform using a display area of a crew alerting system of the mobile platform.”)
“the method comprising: upon receiving notification of an occurrence of a manual system configuration associated with the mobile platform, displaying a first indication in the display area of the crew alerting system of the mobile platform.” (See at least Ouellette ¶¶ 22 and 65, which disclose that the “method comprises: receiving data indicative of an existence of the relevant condition associated with the mobile platform… and displaying an awareness-enhancing indication associated with the relevant condition in the display area of the crew alerting system of the mobile platform.” These sections also disclose that the flight crew can be responsible for the operation of the mobile platform, which reads on the occurrence being for “a manual system configuration” as recited in the claim limitation.)
“the first indication comprising a first textual message.” (See at least Ouellette ¶ 22, which discloses “the awareness-enhancing indication comprising a textual message.”)
“and upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, displaying a second indication in the display area of the crew alerting system of the mobile platform.” (See at least Ouellette ¶¶ 22, 58-59, 87-94, and FIGS. 3-4 shown below, which disclose that “FIG. 4 shows additional exemplary awareness-enhancing indications that may be displayed on the display area of FIG. 3,” and that the display can output a second indication in the display area along with the first indication. These sections also disclose several example system configurations associated with the mobile platform that could be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale

“the second indication comprising a second textual message accompanied by a supplemental indication.” (See at least Ouellette ¶ 94 and FIGS. 3-4 shown above, which disclose that the second indication shown in FIG. 4 includes a second textual message 42A next to a graphical supplemental indication 42B.)
“wherein the first and second textual messages comprise a same content.” (See at least Ouellette ¶ 94 and FIG. 4: “The awareness-enhancing indications 42 of FIG. 4 may generally comprise similar textual messages 42A.” The first two of these “awareness-enhancing indications” read on the “first and second textual messages” recited in the claim limitation.)
“and wherein the display area is a crew-alert-system (CAS) display area, said CAS display area displaying a plurality of textual messages informing of conditions of the mobile platform.” (See at least Ouellette ¶¶ 4 and 80, which disclose “a crew alerting system for a mobile platform. The system comprises: a display device defining a display area” and is configured to, “using data indicative of an existence of a relevant condition associated with the mobile platform and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition, generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area, the awareness-enhancing indication comprising a textual message and a graphical indication indicative of the substantially real-time value of the dynamic parameter associated with the relevant condition.” Further, “awareness-enhancing indication 42 may comprise one or more textual messages 42A.”)
Ouellette does not specifically disclose “wherein a presence of the supplemental indication in the second indication is associated with the automated system configuration of the mobile platform, and an absence of the supplemental indication in the first or second indication is associated with the manual system configuration of the mobile platform.” However, Noice does teach this limitation. (See at least Noice ¶ 20 and FIG. 2A reproduced below, which disclose that “the system 100a may determine if the autopilot or autothrottle system of the aircraft is activated and display an autopilot annunciator 126 to provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled. The autopilot annunciator 126 may include an autothrottle annunciator 126a indicating an active autothrottle status. The system 100a may terminate the autopilot annunciator 126 or autothrottle annunciator 126a upon determination that the autopilot or autothrottle system has been disengaged.”)

    PNG
    media_image3.png
    637
    498
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft display system disclosed by Ouellette by displaying autopilot and autothrottle indicators when the autopilot and autothrottle systems are activated as taught by Noice, because these indicators can serve to “provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled.” (See at least Noice ¶ 20.)
Regarding claims 16-17:
Claims 16-17 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-3 above, respectively.
	Regarding claims 19-20:
Claims 19-20 are rejected under the same rationale, mutatis mutandis, as applied to claims 5-6 above, respectively.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662